Citation Nr: 1423263	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-02 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a bilateral hand disability.  

4.  Entitlement to an initial evaluation in excess of 50 percent for pain disorder associated with psychological factors and general medical conditions.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for bilateral pes planus.  

7.  Entitlement to a compensable initial evaluation for patellofemoral syndrome of the left knee (hereinafter, left knee disability).  
8.  Entitlement to a compensable initial evaluation for degenerative spurring of the left fibula medial malleolus (hereinafter, left ankle disability).  

9.  Entitlement to a compensable initial evaluation for right medial tibial stress syndrome (hereinafter, right ankle disability).  

10.  Entitlement to an evaluation in excess of 10 percent for residuals of an anterior compression fracture of the 6th cervical vertebra (hereinafter, neck disability).  

11.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to July 1987 and subsequent service in a Reserve component.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009, August 2010, January 2011, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A hearing was held in November 2013 via videoconferencing equipment before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file. 

The issue of entitlement to service connection for a headache disorder, to include as secondary to a service-connected disability, has been raised by the record.  See the November 2013 hearing transcript at page 10.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of (1) entitlement to service connection for hypertension, (2) entitlement to service connection for bilateral pes planus, (3) entitlement to a compensable initial evaluation for patellofemoral syndrome of the left knee, (4) entitlement to a compensable initial evaluation for degenerative spurring of the left fibula medial malleolus, (5) entitlement to a compensable initial evaluation for right medial tibial stress syndrome, (6) entitlement to an evaluation in excess of 10 percent for residuals of an anterior compression fracture of the 6th cervical vertebra, and (7) entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2000 rating decision denied the Veteran's claim to establish service connection for a right knee disability; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the May 2000 rating decision raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for a right knee disability.  

3.  In testimony given by the Veteran at the November 2013 hearing, prior to promulgation of a decision, the Veteran withdrew his appeal concerning the issues of (1) entitlement to service connection for a bilateral hand disability and (2) entitlement to an initial evaluation in excess of 50 percent for pain disorder associated with psychological factors and general medical conditions.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision is final with respect to the Veteran's claim to establish service connection for a right knee disability.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of (1) entitlement to service connection for a bilateral hand disability and (2) entitlement to an initial evaluation in excess of 50 percent for pain disorder associated with psychological factors and general medical conditions have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's previously-denied claim of entitlement to service connection for a right knee disability and, at his behest, dismisses his appeal with regard to his claims of (1) entitlement to service connection for a bilateral hand disability and (2) entitlement to an initial evaluation in excess of 50 percent for pain disorder associated with psychological factors and general medical conditions.  As such, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection and New and Material Evidence

In general, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  

Petition to Reopen

In December 2006, the Veteran filed a claim to establish service connection for a right knee disability.  This claim was denied by the RO in a May 2000 rating decision, and the Veteran was notified of this decision and his appellate rights in June 2000  The Veteran did not express disagreement with this determination or submit new and material evidence in support of his claim during the appellate period, and thus, the May 2000 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100; 20.1103 (2013); see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  

Throughout the pendency of the current appeal, the RO has stated that the Veteran's claim has not been reopened because new and material evidence has been presented, and the claim has not been considered on the merits.  Regardless, the Board is not bound by those determinations as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the May 2000 rating decision, the Veteran's claim was denied because the evidence of record did not reflect in-service incurrence of an injury or disease of the right knee or an indication that the Veteran's right knee disability, diagnosed as patellofemoral pain syndrome, was related to his active duty.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 2000 rating decision that addresses this bases.  

Evidence submitted and obtained since the May 2000 rating decision includes a November 2013 private treatment record from Bon Secours Neuroscience Center which reflects a physician's assistant's statement that the Veteran's right knee disability and resulting pain is a "recognized injury from his career as a paratrooper."  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right knee disability since the prior final denial of this claim in May 2000.  On that basis, the claim is reopened.  

As noted above, during the pendency of the appeal, the RO has not reopened the Veteran's claim or considered such on the merits, and thus, it would not be proper for the Board to consider the merits of the Veteran's claim at this time.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Nonetheless, as will be discussed in the REMAND section, further evidentiary development concerning this claim is necessary in order to fulfill VA's duty to assist the Veteran in substantiating his claim.  

Withdrawn issues

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

In this case, prior to the promulgation of a decision, the Veteran testified at the November 2013 hearing that he wished to withdraw his appeal for the issues of (1) entitlement to service connection for a bilateral hand disability and (2) entitlement to an initial evaluation in excess of 50 percent for pain disorder associated with psychological factors and general medical conditions.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the Veteran's November 2013 testimony has been accepted as a withdrawal of the appeal concerning these issues.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with regard to these issues, and they are dismissed.

ORDER

New and material evidence having been presented, the Veteran's claim for entitlement to service connection for a right knee disability is reopened, and to that extent only, the appeal is granted.

The appeal as to entitlement to service connection for a bilateral hand disability is dismissed.  

The appeal as to entitlement to an initial evaluation in excess of 50 percent for pain disorder associated with psychological factors and general medical conditions disability is dismissed.  


REMAND

After review of the record, the Board concludes that additional evidentiary and procedural development is necessary prior to adjudication of the Veteran's claims in order to allow VA to fulfill its duty to assist the Veteran.  

Increased ratings claims

In testimony at the November 2013 hearing, the Veteran asserted that the symptoms associated with his service-connected cervical spine, left knee, left ankle, and right ankle disabilities have worsened since the most recent examinations performed in October 2008 (cervical spine) and May 2011 (left knee, left ankle, and right ankle).  The Veteran's statements in this regard are bolstered by VA and private treatment records dated to late-2013 showing prescription of increased medications and a TENS unit for pain management.  When the evidence indicates that a disability has worsened since the last examination, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  


TDIU

Since the Veteran's TDIU claim is partially dependent on the assigned combined evaluation, it is inextricably intertwined with the other issues remanded by the Board.  This is especially true in the present case because, as of the present, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a) for only a portion of the appeal period under consideration, although this may change depending on the outcomes of his other claims on readjudication.  

Service connection claims

The Veteran was provided a VA examination in connection with his pes planus claim in May 2010; however, the examiner's nexus opinion is inadequate for adjudicating the claim.  Specifically, the medical opinion did not clearly address the factors set forth in 38 C.F.R. § 4.57 which notes that it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  On remand, opinions addressing whether the Veteran's bilateral pes planus is congenital (pre-existing) and, if so, aggravated during his service must be obtained.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Also, the Board observes that the Veteran has not been provided VA examinations in connection with his claims to establish service connection for hypertension and a right knee disability.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court held that VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  Id.; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The record reflects that the Veteran has been diagnosed with hypertension and right patellofemoral pain syndrome, and, although the Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with these disabilities, he has asserted that he experienced right knee pain and demonstrated elevated blood pressure readings during his active duty and that his current disabilities are related to these in-service symptoms.  Further, as noted above, a November 2013 private treatment record from Bon Secours Neuroscience Center reflects a physician's assistant's statement that the Veteran's right knee disability and resulting pain is a "recognized injury from his career as a paratrooper."  

In sum, the record reflects a current diagnoses of hypertension and right patellofemoral pain syndrome, competent evidence of in-service symptoms attributable to these diagnoses, and indications of a causal link between the Veteran's in-service symptoms and his current disabilities which sufficient to trigger VA's duty to provide the Veteran with an examination in connection with his claim. 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

As these claims are being remanded for other matters, the AOJ should obtain updated VA treatment records from the VA Medical Center (VAMC) in Hampton, Virginia, dated from November 2013 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the VAMC in Hampton, Virginia, and all associated outpatient clinics and hospitals, dated from dated from November 2013 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond. 

2.  Request that the Veteran identify any and all private treatment records which may be pertinent to his claims.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records and associate them with the claims file.  The AOJ must make two attempts to obtain the relevant private treatment records or make a formal finding that a second request for such records would be futile.  38 U.S.C.A. § 5103A(2)(B) (2012); Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3.  Schedule the Veteran for an appropriate VA examination to determine that nature and etiologies of his hypertension, bilateral pes planus, and right knee disabilities, and the current frequency and severity of all manifestations associated with his service-connected left knee, cervical spine, right ankle and left ankle disabilities.  The complete record must be made available to and reviewed by the examiner in connection with this examination.  All necessary diagnostic testing, to include X-ray testing, magnetic resonance imaging (MRI) testing, and neurologic testing of the upper extremities, must be completed and reported within the examination report.  Thereafter, the examiner must address the following:  

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified right knee disability is related to his military service, to include his duties as a paratrooper.  

b.  Provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any identified right knee disability is caused or aggravated by a service-connected disability.  

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his military service.  

d.  Provide an opinion as to whether the Veteran's bilateral pes planus (which were noted at entrance) worsened in service.  If they worsened in service, the examiner is asked to provide an opinion as to whether the Veteran's pre-existing pes planes were clearly and unmistakably (i.e. it is obvious and manifest) not aggravated by service (in other words, was any worsening, clearly and unmistakably due to the natural progression of the disability?  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

e.  Report all manifestation of the Veteran's service-connected right ankle disability, to include the severity and frequency of such.  Range of motion findings pertinent to the Veteran's right ankle must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  

f.  Report all manifestation of the Veteran's service-connected left ankle disability, to include the severity and frequency of such.  Range of motion findings pertinent to the Veteran's left ankle must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  

g.  Report all manifestation of the Veteran's service-connected left knee disability, to include the severity and frequency of such.  Range of motion findings pertinent to the Veteran's left knee must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  

The examiner must also report whether the Veteran experiences instability or subluxation of the left knee, and if so, the frequency and severity of such.  

The examiner must also comment on the physical state of the Veteran's right menisci.  

h.  Report all manifestation of the Veteran's service-connected cervical spine disability, to include the severity and frequency of such.  Range of motion findings pertinent to the Veteran's cervical spine must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  

The examiner must also report whether the Veteran experiences neurologic manifestations associated with his cervical spine disability, and if so, the frequency and severity of such.  

The examiner must also report whether the Veteran experiences incapacitating episodes (doctor-prescribed bedrest) due to his cervical spine disability, and if so, the number of such in each 12-month period throughout the pendency of the appeal (since August 2008).  

A complete rationale must be provided for any opinions expressed.

4.  The Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Thereafter, readjudicate the Veteran's claims for service connection and increased evaluations.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

6.  Thereafter, complete any development necessary for adjudication of the Veteran's TDIU claim, to include scheduling an appropriate VA examination in connection with the TDIU claim.  The examiner/vocational expert is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for any opinion offered.

7.  Thereafter, readjudicate the Veteran's TDIU claim, to include consideration of whether referral for extraschedular purposes is appropriate under 38 C.F.R. § 4.16(b) for any period during the appeal period.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


